DETAILED ACTION
      This action is responsive to the following communication: the amendment filed December 16, 2021. 
      Claims 1-8 are pending.  claims 1-3, 5, 7, and 8 are amended. Claims 9 and 10 are new. Claims 1, 7, and 8 are independent.

Response to Arguments
       In view of examiner’s amendments to independent claims 1,7, and 8, and applicant’s arguments, see pages 6-7 in Remarks, filed 12/16/2021, with respect to claims 1-8 are rejected under 35 U.S.C. § 102(b) as being anticipated by DE 10 2015 202 693 (Jerger), have been fully considered and are persuasive.  These rejections have been withdrawn. 


Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to independent claims 1 and 8, there is no teaching, suggestion, or motivation for combination in the prior art to that forming, when at least two switching signals of the first switching elements (T1, T3, T5) have a defined largely different duty cycle and proportions of the switching signals change during a transition from one switching cycle to the next, the switching signals such that 1-shunt current measurements are, in each case, carried out at alternating edges of the switching signals; and - carrying out a 1-shunt current measurement within the minimum measurement duration (TM) 
With respect to independent claim 7, there is no teaching, suggestion, or motivation for combination in the prior art to that " when at least two switching signals of the first switching elements (T1, T3, T5) have a defined largely different duty cycle and proportions of the switching signals change during a transition from one switching cycle to the next, the switching signals are formed such that 1-shunt current measurements are, in each case, carried out at alternating edges of the switching signals; and a measuring means (220) for carrying out a 1-shunt current measurement, wherein, by means of the switching signals of the switching elements (Ti... T6), a defined minimum measurement duration (TM) is provided during which two switching signals of a half bridge are at different potentials." as recited in amended independent claim 7.
Since the independent claims 1 and 7 are allowable and hence their dependent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439. The examiner can normally be reached 9:30am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUHAMMAD S ISLAM/           Primary Examiner, Art Unit 2846